For more information, contact: McCall Butler Office: 214-665-1313 Mobile: 917-209-5792 mbutler@attnews.us Strong Wireless Gains, Sound Operational Execution Highlight AT&T’s Third Quarter; Results Led by 2.4 Million iPhone 3G Activations, Rapid Wireless Data Growth § $0.55 reported earnings per diluted share versus $0.50 in the year-earlier quarter § $0.67 adjusted earnings per diluted share – which includes $0.10 of pressure generated by strong performance from the Apple iPhone 3G initiative and $0.02 from hurricane-related expenses – compared with $0.71 in the third quarter of 2007 § 2.4million iPhone 3G devices activated in the quarter, approximately 40percent of them to wireless customers who were new to AT&T; iPhone 3G delivering high-value subscribers with significantly higher ARPU and lower churn than postpaid subscriber average § 2.0million net gain in total wireless subscribers to reach 74.9million in service § 1.7million net gain in retail postpaid wireless subscribers, up nearly 40percent versus year-earlier third quarter; largest total for any quarter in AT&T’s history § 50.5percent growth in wireless data revenues from Internet access, messaging, e-mail and related services; total wireless revenues up 15.4percent § Strong ramp in AT&T U-verse TV subscribers, with a net subscriber gain of 232,000 to reach 781,000 in service; solidly on track to exceed 1million subscribers in service by the end of 2008 § 16.2percent increase in wireline IP data revenues driven by expansion in AT&T U-verseSM services and growth in business products such as Virtual Private Networks (VPNs), managed Internet services and hosting § Major turnaround and return to growth in wholesale revenues, reflecting solid demand from wireless carriers, Internet service providers and other customers Note: AT&T’s third-quarter earnings conference call will be broadcast live via the
